180 F.2d 170
Eddy D. FIELD and Helen Field, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12308.
United States Court of Appeals Ninth Circuit.
March 1, 1950.
Rehearing Denied April 4, 1950.

George Bouchard, Los Angeles, Cal., for petitioner.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott, Edward J. P. Zimmerman and Irving I. Axelrad, Sp. Assts. to Atty. Gen., for respondent.
Before DENMAN, Chief Judge, and BONE and ORR, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed upon the opinion of judge Arundell of the Tax Court of the United States, reported 8 T. C. M. 170, Par. 49,043 P-H Memo. T. C. (1949).